Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                October 01, 2019

The Court of Appeals hereby passes the following order:

A20A0328. DEMETRIS J. WILSON v. THE STATE.

      In 2014, Demetris Wilson entered a guilty plea to charges of involuntary
manslaughter and aggravated assault. He was sentenced to a total term of twenty
years with fifteen years in custody. Wilson then filed a motion to set aside his
convictions because the indictment was not returned in open court. The trial court
denied the motion on July 5, 2019, and Wilson filed the instant notice of appeal on
August 16, 2019. We, however, lack jurisdiction.
       First, Wilson’s appeal is untimely. A notice of appeal must be filed within 30
days after entry of an appealable order. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Wilson
filed his notice of appeal 42 days after entry of the trial court’s order.
       Second, to the extent Wilson challenges his convictions, the Supreme Court has
made clear that a motion seeking to challenge an allegedly invalid or void judgment
of conviction “is not one of the established procedures for challenging the validity of
a judgment in a criminal case” and that an appeal from the denial of such a motion is
subject to dismissal. Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
Thus, Wilson is not authorized to collaterally attack his conviction in this manner.
See id.; Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); Matherlee v.
State, 303 Ga. App. 765, 766 (694 SE2d 665) (2010).
     Based on the foregoing, Wilson’s appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                       , Clerk.